COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00488-CV
Style:                            Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                  Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                  Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                  Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                  LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                  Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                  LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motion filed:                July 2, 2014
Type of motion:                   Unopposed motion to extend time to file petition for permissive interlocutory appeal
Party filing motion:              American Jet International Corporation d/b/a Million Air Charter; REW Investments, Inc.;
                                  Houston Aviation Partners, LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go
                                  Fayetteville, LLC; Reno Aviation Partners, LLC; Gulfport Aviation Partners, LLC;
                                  Tallahassee Aviation Partners, LLC; Million Air Interlink, Inc.; and Roger Woolsey
Document to be filed:             Petition for Permissive Interlocutory Appeal


Ordered that motion is:

                  Granted
                    If document is to be filed, document due: July 2, 2014
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed
          Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: July 15, 2014


November 7, 2008 Revision